          Case 3:20-cv-01317-LB Document 4-1 Filed 02/21/20 Page 1 of 4


                                                                                           Clear Form
 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                                       )
10                                                     )
                                                       )
11                                   Plaintiff,        ) CASE NO.
                                                       )
12            vs.                                      ) APPLICATION TO PROCEED
                                                       ) IN FORMA PAUPERIS
13                                                     ) (Non-prisoner cases only)
                                                       )
14                                   Defendant.        )
                                                       )
15
16            I,                                  , declare, under penalty of perjury that I am the plaintiff
17   in the above entitled case and that the information I offer throughout this application is true and
18   correct. I offer this application in support of my request to proceed without being required to
19   prepay the full amount of fees, costs or give security. I state that because of my poverty I am
20   unable to pay the costs of this action or give security, and that I believe that I am entitled to relief.
21            In support of this application, I provide the following information:
22   1.       Are you presently employed?                              Yes       No
23   If your answer is "yes," state both your gross and net salary or wages per month, and give the
24   name and address of your employer:
25   Gross:                                           Net:
26   Employer:
27
28   If the answer is "no," state the date of last employment and the amount of the gross and net salary


                                                  -1-
          Case 3:20-cv-01317-LB Document 4-1 Filed 02/21/20 Page 2 of 4



 1   and wages per month which you received.
 2
 3
 4
 5   2.      Have you received, within the past twelve (12) months, any money from any of the
 6   following sources:
 7           a.     Business, Profession or                      Yes        No
 8                  self employment?
 9           b.     Income from stocks, bonds,                   Yes        No
10                  or royalties?
11           c.     Rent payments?                               Yes        No
12           d.     Pensions, annuities, or                      Yes        No
13                  life insurance payments?
14           e.     Federal or State welfare payments,           Yes        No
15                  Social Security or other govern-
16                  ment source?
17   If the answer is "yes" to any of the above, describe each source of money and state the amount
18   received from each.
19
20
21   3.      Are you married?                                    Yes        No
22   Spouse's Full Name:
23   Spouse's Place of Employment:
24   Spouse's Monthly Salary, Wages or Income:
25   Gross $                                    Net $
26   4.      a.     List amount you contribute to your spouse's support:$
27           b.     List the persons other than your spouse who are dependent upon you for support
28                  and indicate how much you contribute toward their support. (NOTE: For minor


                                               -2-
          Case 3:20-cv-01317-LB Document 4-1 Filed 02/21/20 Page 3 of 4



 1                    children, list only their initials and ages. DO NOT INCLUDE THEIR NAMES.)
 2
 3
 4   5.      Do you own or are you buying a home?                     Yes         No
 5   Estimated Market Value: $                     Amount of Mortgage: $
 6   6.      Do you own an automobile?                                Yes         No
 7   Make                             Year                    Model
 8   Is it financed? Yes        No            If so, Total due: $
 9   Monthly Payment: $
10   7.      Do you have a bank account? Yes             No         (Do not include account numbers.)
11   Name(s) and address(es) of bank:
12
13   Present balance(s): $
14   Do you own any cash? Yes            No         Amount: $
15   Do you have any other assets? (If "yes," provide a description of each asset and its estimated
16   market value.)                                                             Yes      No
17
18   8.      What are your monthly expenses?
19   Rent: $                                       Utilities:
20   Food: $                                        Clothing:
21   Charge Accounts:
22   Name of Account                  Monthly Payment                           Total Owed on This Account
23                                $                                         $
24                                $                                         $
25                                $                                         $
26   9.      Do you have any other debts? (List current obligations, indicating amounts and to whom
27   they are payable. Do not include account numbers.)
28


                                                -3-
       Case 3:20-cv-01317-LB Document 4-1 Filed 02/21/20 Page 4 of 4



 1
 2   10.    Does the complaint which you are seeking to file raise claims that have been presented in
 3   other lawsuits?   Yes       No
 4   Please list the case name(s) and number(s) of the prior lawsuit(s), and the name of the court in
 5   which they were filed.
 6
 7
 8   I declare under the penalty of perjury that the foregoing is true and correct and understand that a
 9   false statement herein may result in the dismissal of my claims.
10
11
12          DATE                                   SIGNATURE OF APPLICANT
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
